UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY SCOTT RADER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, Chief
District Judge. (1:04-cr-00071-jpj-1)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Scott Rader, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy Scott Rader appeals the district court’s order

denying his 28 U.S.C. § 3582 (2006) motion for a reduction in

sentencing.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Rader, No. 1:04-cr-00071-jpj-1

(W.D. Va. Nov. 4, 2009).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2